Case 3:17-cv-01218-N-BT Document 30 Filed 05/08/20         Page 1 of 2 PageID 1178



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ADRIENNE W.,

      Plaintiff,

v.                                                  Case No. 3:17-cv-1218-N-BT

ANDREW SAUL, Commissioner of the
Social Security Administration

      Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

March 24, 2020 (ECF No. 29). The Court has reviewed the Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

      Accordingly, Plaintiff’s Motion for Attorney’s Fees under 42 U.S.C. § 406(b)

(ECF No. 28) is GRANTED, and attorney Daniel Skaar is awarded $13,549.60 in

attorney’s fees to be certified for payment out of Plaintiff’s past-due benefits under

42 U.S.C. § 406(b). The Commissioner is ORDERED to certify and disburse such

amount from Plaintiff’s past-due benefits to Plaintiff’s counsel, and Plaintiff’s

counsel is ORDERED to promptly return to Plaintiff the $7,464.60 previously

awarded under the EAJA.

                                          1
Case 3:17-cv-01218-N-BT Document 30 Filed 05/08/20   Page 2 of 2 PageID 1179




     SO ORDERED, this 8th day of May, 2020.




                            _____________________________
                            DAVID C. GODBEY
                            UNITED STATES DISTRICT JUDGE




                                    2
